IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00255-CV

ROY D. MITCHELL,
                                                            Appellant
v.

WELLS FARGO BANK,
                                                            Appellee



                            From the 40th District Court
                                Ellis County, Texas
                               Trial Court No. 74768


                          MEMORANDUM OPINION


      Roy D. Mitchell has filed a notice of appeal without specifying the “order or

judgment appealed from.” See TEX. R. APP. P. 25.1(d)(2). According to the district clerk,

Mitchell’s case is still pending in the trial court. The Clerk of this Court notified the

parties that the appeal was subject to dismissal for want of jurisdiction because the trial

court has not signed a final judgment or other appealable order and advised that the

appeal may be dismissed unless Mitchell or some other party filed a response showing

grounds for continuing the appeal. See Tex. R. App. P. 42.3(a). The Court has received
no response. Accordingly, the appeal is dismissed. See Ogletree v. Matthews, 262 S.W.3d
316, 319 n.1 (Tex. 2007) (“Texas appellate courts have jurisdiction only over final orders

or judgments unless a statute permits an interlocutory appeal.”).


                                                       FELIPE REYNA
                                                       Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed September 16, 2009
[CV06]




Mitchell v. Wells Fargo Bank                                                        Page 2